DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16–21 and 24–26 in the reply filed on 11/06/2020 was previously acknowledged.
Claims 22–23 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/06/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 has been considered by the Examiner.  The references US-20180331301-A1 and CN-107108623-A have been lined through because they have already been considered in previous IDS submissions.

Response to Amendment
The amendment of 02/22/2021 has been entered.
Claim 16 is amended and claims 17 and 21
Claims 16, 18–20, and 22–26 are pending in the application, and claims 22–23 are withdrawn from consideration.
The rejection of claims 16–21 and 24–26 under 35 U.S.C. 103 as being unpatentable over PARHAM et al., US-20180331301-A1 ("Parham") has been updated to reflect the amended claim language due to the Applicant's amendment of 02/22/2021.
Response to Arguments
Applicant’s arguments on pages 10–17 of the reply dated 02/22/201 with respect to the rejection under 35 U.S.C. 103 as being unpatentable over PARHAM et al., US-20180331301-A1 ("Parham") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 16 of the reply that the primary reference does not teach the location and ways of the ring formation, that there are many different possibilities for form a large amount of rings taught by the reference, and therefore the technical solution of claim 16 cannot be obtained through uncreative thinking.
Examiner's response -- As discussed in greater detail in the rejection set forth in the previous Office action and below, the motivation to modify the compound 78 to bond the two adjacent R1 (circled in the figure below) such that they are joined together form a polycyclic aromatic ring system is provided by the teachings of Parham that that two or more adjacent R1 substituents together may form a mono- or polycyclic, aliphatic or aromatic ring system (¶ [0025]).  Regarding the number of resulting candidate by bonding adjacent R1 substituents, it 
    PNG
    media_image1.png
    413
    568
    media_image1.png
    Greyscale
, it appears that the only one(s) of adjacent R1 substituents of the general formula of Parham that could be bonded to form a ring are those circled because the remaining adjacent R1 substituents are hydrogen and/or positioned such that they are not available to adjacent groups to bond to form a mono- or polycyclic, aliphatic or aromatic ring system.  Therefore, this would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.I.(E).
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument -- Applicant argues on pages 16–17 of the reply that the claimed invention achieves the following unexpected technical effects including increased HOMO level, 
Examiner's response -- A showing of unexpected results must be based on evidence, not argument or speculation and arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145.  It is respectfully submitted that the arguments presented alone does not appear to constitute factually supported objective evidence and this is therefore not found persuasive.
For the reasons discussed above, the rejection is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20: claim 20 recites "[t]he fused cyclic compound according to claim 17, wherein the fused cyclic compound is an organic electroluminescent material"; however, claim 17 has been cancelled by the amendment of 02/22/2021 and therefore claim 20 now depends from a cancelled claim, which makes the scope of claim 20 indefinite.
For purposes of examination, claim 20 will be treated as dependent from independent claim 16
It is noted however, that should claim 20 be amended to depend from independent claim 16, this would be a substantial duplicate of claim 19.  Applicant is advised that when two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 16, 18–20, and 24–26 are rejected under 35 U.S.C. 103 as being unpatentable over PARHAM et al., US-20180331301-A1 ("Parham").
It is noted that PARHAM et al., US-20180331301-A1 is cited on the IDS dated 05/22/2019.
Regarding claims 16, 18–20, and 24–26, Parham teaches an organic electroluminescent device comprising a compound comprising structures of formula (I) (¶ [0150, ¶ [0155]) 
    PNG
    media_image2.png
    261
    267
    media_image2.png
    Greyscale
 (¶ [0019]) as matrix material in an emission layer (¶ [0150, ¶ [0155]) in combination with one or more phosphorescent dopants (¶ [0155]).  Parham teaches specific examples of the compound of formula (I) (¶ [0103]) including the 
    PNG
    media_image3.png
    331
    454
    media_image3.png
    Greyscale
 (¶ [0103], page 26).  Parham teaches benefits of the organic electroluminescent device comprising the compound comprising structures of formula (I) (¶ [01070]) including: very good lifetime (¶ [0171]), excellent efficiency (¶ [0172]), very high stability that leads to compounds having a very long lifetime (¶ [0173]), a high PL efficiency and hence high EL efficiency of emitters, and excellent energy transmission of the matrices to dopants (¶ [0174]), a high mobility of the electron conductor structures and/or the hole conductor structures (¶ [0175]), excellent thermal stability and good sublimability (¶ [0176]), excellent glass film formation (¶ [0177]), very good film formation from solutions (¶ [0178]), and a surprisingly high triplet level (¶ [0179]).
Parham does not specifically disclose a compound as above wherein the two adjacent X of the formula (I) of Parham, which are circled in the figure below, are CR1 where the two adjacent R1 together form a polycyclic aromatic ring system:

    PNG
    media_image4.png
    413
    568
    media_image4.png
    Greyscale

However, Parham teaches that X in the formula (I) is the same or different at each instance and is N or CR1 (¶ [0021]), and that two or more adjacent R1 substituents together may form a mono- or polycyclic, aliphatic or aromatic ring system (¶ [0025]).
Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the two adjacent R1 such that they are joined together form a polycyclic aromatic ring system, because Parham teaches the variables may suitably be joined together to form a mono- or polycyclic, aliphatic or aromatic ring system.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the matrix material in an emission layer of the device of Parham and possess the benefits taught by Parham.  See MPEP 2143.I.(B).
Parham does not specifically disclose a compound as above wherein Ra and Rb in the formula (I) of Parham are each H.  In the modified compound of Formula 78, shown above, Ra and Rb are each an aromatic ring system which has 6 aromatic ring atoms (a phenyl group).  However, Parham teaches that Ra in the formula (I) may be H, an aromatic ring system which has 5 to 40 aromatic ring atoms, among other groups (¶ [0023]), and that Rb in the formula (I) 
Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Ra and the Rb phenyl groups each with H, because Parham teaches the variable may suitably be selected as H, among other groups.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the matrix material in an emission layer of the device of Parham and possess the benefits taught by Parham.  See MPEP 2143.I.(B).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select H, because it would have been choosing from the list of group for Ra and Rb specifically disclosed by Parham, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the matrix material in an emission layer of the device of Parham and possessing the benefits taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits taught by Parham in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claims 16, 19–20, and 24–26, Parham teaches the organic electroluminescent device, as discussed above, comprising the modified compound 78 
    PNG
    media_image5.png
    331
    351
    media_image5.png
    Greyscale
 as matrix material in an emission layer in combination with one or more phosphorescent dopants.  The modified compound 78 of Parham is a fused cyclic compound having a structure of claimed Formula (II) wherein:
	X1 is C–R1a;
	X2 is C–R2a;
	X3 is C–R3a;
	X4 is C–R4a;
	X5 is C–R5a;
	X6 is C–R6a;
	X7 is C–R7a;
	Ar1 is 
    PNG
    media_image6.png
    193
    166
    media_image6.png
    Greyscale
 wherein:
		X is not required to be present;
		Y is in two cases nitrogen and in the remaining cases carbon;
		n is not required to be present; m is 1; p is 0; and q and t are not required to be 		present;
		R3 is not required to be present; and 
3 is a phenyl group
	R1 and R2 are each hydrogen;	
	R1a to R7a are each hydrogen; and
	L is a single bond.
Per claim 18, the modified compound 78 of Parham
    PNG
    media_image7.png
    331
    351
    media_image7.png
    Greyscale
 corresponds to the claims compound D-8 
    PNG
    media_image8.png
    249
    161
    media_image8.png
    Greyscale
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ITOI, US-20180134706-A1 (cited on the IDS dated 09/26/2019) teaches a fused heterocyclic compound represented by a Formula 1 (¶ [0041]), which may be may be included in an organic electroluminescence device (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                              
/E.M.D./Examiner, Art Unit 1786